 Case 2:18-cr-00222 Document 139 Filed 08/18/20 Page 1 of 15 PageID #: 1166



                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON

UNITED STATES OF AMERICA

v.                                   CRIMINAL ACTION NO. 2:18-00222-02

BREE EBERBAUGH


                     MEMORANDUM OPINION AND ORDER

     Pending before the court is defendant’s letter form motion

for compassionate release.      (ECF No. 130.)     Pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i), defendant requests compassionate release due

to her “underlying medical conditions and [her] high risk of

susceptibility to contracting COVID-19 as a result.”           Id.

Defendant maintains that she suffers from hypertension, asthma,

and obesity.   See id.    In support of her motion, defendant filed

a number of medical records.      See ECF No. 136.      The government

has filed a response in opposition to defendant’s motion.            See

ECF No. 137.

                                       I.

     On March 1, 2019, Eberbaugh pled guilty to a one-count

indictment charging her with possession with intent to distribute

fentanyl, in violation of 21 U.S.C. § 841(a)(1).          On July 1,

2019, Eberbaugh was sentenced to a term of imprisonment of 54

months to be followed     by a term of supervised release of three

years.   On July 31, 2019, defendant reported to FPC Alderson in
    Case 2:18-cr-00222 Document 139 Filed 08/18/20 Page 2 of 15 PageID #: 1167



Alderson, West Virginia, to begin serving her sentence.               She is

currently housed at FPC Alderson and, according to the Bureau of

Prisons’ website, her current projected release date is April 23,

2023.

        According to defendant, on May 18, 2020, she submitted a

written request for compassionate release to the attention of the

Warden at FPC Alderson.1        On May 22, 2020, Eberbaugh’s request

for compassionate release was denied.

                                            II.

A.      Exhaustion

        Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), the court may

reduce a term of imprisonment previously imposed if it finds that

“extraordinary and compelling reasons warrant such a reduction”

and “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.”

        The First Step Act empowers criminal defendants to request

that courts grant them compassionate release pursuant to 18 U.S.C

§ 3582(c).      But before they make such requests to the court,

defendants must first ask BOP via the administrative process and

give BOP thirty days to respond.            See id. § 3582(c)(1)(A).     Upon

1
 Defendant did not provide a copy of either the letter she sent
to the Warden or the Warden’s response. The court has assumed
the veracity of defendant’s assertions regarding the timing of
her request for purposes of resolving this motion.


                                        2
 Case 2:18-cr-00222 Document 139 Filed 08/18/20 Page 3 of 15 PageID #: 1168



such a motion from BOP or from a defendant (after either BOP

denies the request or thirty days has elapsed since the request

was filed), a court “may reduce the term of imprisonment.”            Id. §

3582(c)(1)(A)(I).    The government argues that Eberbaugh has not

exhausted her administrative remedies.

     The statute, in pertinent part, provides that a court “upon

motion of the Director of the Bureau of Prisons, or upon motion

of the defendant after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant's behalf or the lapse

of 30 days from the receipt of such a request by the warden of

the defendant's facility, whichever is earlier, may reduce the

term of imprisonment”.     18 U.S.C. § 3582(c)(1)(A) (emphasis

added).

     Here, the BOP denied defendant’s request, but defendant has

not shown that she has fully exhausted all administrative

remedies to appeal the denial of her request.          However, thirty

days have passed since defendant filed her request with the

warden.   In situations where the warden has denied a request

within 30 days, some courts have required full exhaustion of the

administrative remedy process before considering a motion for

compassionate release under 18 U.S.C. § 3582.          See, e.g., United




                                     3
 Case 2:18-cr-00222 Document 139 Filed 08/18/20 Page 4 of 15 PageID #: 1169



States v. Soliz, Case No. 1:16CR00028-001, 2020 WL 2487563, at *2

(W.D. Va. May 14, 2020) (“[W]hen a warden denies an inmate's

request within 30 days, the inmate needs ‘to exhaust his

administrative remedies to appeal the warden's denial before

filing.’”) (quoting United States v. Brummett, No. 6:07-103-DCR,

2020 WL 1492763, at *1 (E.D. Ky. Mar. 27, 2020), and citing other

district court cases).

     However, the majority of district courts, as well as the

only appellate courts to have considered this issue, have ruled

that prisoners who seek compassionate release under Section 3582

are not required to fully exhaust all administrative remedies

available to them, so long as 30 days have passed from the

warden’s receipt of the request.         See, e.g., United States v.

Alam, 960 F.3d 831, 834-36 (6th Cir. 2020) (“Prisoners who seek

compassionate release have the option to take their claim to

federal court within 30 days, no matter the appeals available to

them. . . . [P]risoners can pursue administrative review.            If

that also comes up short (or if 30 days pass), prisoners have the

option to go to federal court.”); United States v. Harris, 812 F.

App'x 106, 107 (3d Cir. 2020); (“The Government argued, and the

District Court agreed, that because the Warden denied Harris’s

request within thirty days, he was required to completely exhaust




                                     4
 Case 2:18-cr-00222 Document 139 Filed 08/18/20 Page 5 of 15 PageID #: 1170



the administrative remedy process.        However, the statute states

that the defendant may file the motion thirty days after the

warden receives his request.”); United States v. Carter, CRIMINAL

ACTION NO. 2:19-cr-00078, 2020 WL 3458598, at *2 (S.D.W. Va. June

25, 2020) (Goodwin, J.) (“The language of the statute is clear.

There are two ways for a defendant to petition the court for

compassionate release.     And those two options are alternatives,

as evidenced by the statute’s decree that a court may reduce a

term of imprisonment upon the occurrence of option one ‘or’

option two ‘whichever is earlier.’”).

     Section 3582 requires “exhaustion of all administrative

rights . . . or the lapse of 30 days from the warden's receipt of

the inmate's request for compassionate release, whichever is

earlier.”   United States v. Thompson, CRIMINAL ACTION NO. 2:18-

cr-00105, 2020 WL 2121371, at *3 (S.D.W. Va. May 5, 2020)

(Goodwin, J.) (citations omitted); see also United States v.

Underwood, No. CR TDC-18-0201, 2020 WL 1820092, at *2 (D. Md.

Apr. 10, 2020)(“The Court agrees with other judges in this

District and elsewhere that a prisoner must exhaust the

administrative appeal process, or wait 30 days, before his claim

may be considered.”).     Unlike many other statutory exhaustion

provisions that require exhaustion of all administrative remedies




                                     5
 Case 2:18-cr-00222 Document 139 Filed 08/18/20 Page 6 of 15 PageID #: 1171



before a claim can be brought in court, “Section 3582 provides an

alternative.”    United States v. Wright, No. 17 CR 695, 2020 WL

1922371, at *2 (S.D.N.Y. Apr. 20, 2020);.         “This alternative

suggests that the Congress recognized that even if compassionate

release requests cannot always await the full administrative

process to be completed, the BOP should have at least 30 days to

act on such a request.”      Id.; see also Carter, 2020 WL 3458598,

at *2 (“[T]he ‘lapse of 30 days’ provision has nothing to do with

whether the warden grants or denies the inmate's request for

compassionate release, but simply sets the amount of days an

inmate has to wait before petitioning the court”).

     This court agrees with the majority view.          If thirty days

have passed since the BOP has received a request, inmates are not

required to fully exhaust administrative remedies before asking a

court for compassionate release.         This is true whether the BOP

has denied the request or has simply not responded to it within

the thirty-day window.

     Here, Eberbaugh filed a written request for compassionate

release with the BOP on May 18, 2020.        The instant motion was

filed over thirty days later, on June 22, 2020.          Thus, defendant

has satisfied the statute’s exhaustion requirement.




                                     6
 Case 2:18-cr-00222 Document 139 Filed 08/18/20 Page 7 of 15 PageID #: 1172



B.   Compassionate Release

     Congress has restricted the power of courts to modify a term

of imprisonment once it has been imposed except when

“extraordinary and compelling reasons warrant such a reduction”

and when “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.”          18 U.S.C. §

3582(c)(1)(A).    Thus, to warrant compassionate release, defendant

must show that:    (1) extraordinary and compelling reasons warrant

a sentence reduction; (2) he is not a danger to the safety of

others or the community; and (3) the reduction satisfies the

sentencing factors in 18 U.S.C. § 3553(a).         See id.; see also

USSG §§1B1.13(1)(A),(2).      It is worth emphasizing that

compassionate release is “an extraordinary and rare event.”

United States v. Mangarella, 2020 WL 1291835, *2-3 (W.D.N.C. Mar.

16, 2020).

     1.      Extraordinary and Compelling Reasons

     Other district courts, in considering whether extraordinary

and compelling reasons for a sentence reduction exist in light of

COVID-19, have considered the age of the prisoner, the severity

and documented history of the defendant’s health conditions, and

the proliferation and status of infections in the prison

facility.    See United States v. Brady, 2020 WL 2512100, at *3




                                     7
 Case 2:18-cr-00222 Document 139 Filed 08/18/20 Page 8 of 15 PageID #: 1173



(S.D.N.Y. May 15, 2020) (citing and gathering cases).           Thus,

compassionate release motions amid the COVID-19 pandemic require

a “fact-intensive” inquiry.      See United States v. Shakur, 2020 WL

1911224, at *1 (S.D.N.Y. Apr. 20, 2020).

       Defendant is 28 years old and suffers from obesity, asthma,

and hypertension.    According to the Centers for Disease Control

and Prevention (“CDC”), persons with “certain underlying medical

conditions are at an increased risk of severe illness from COVID-

19.”   See https://www.cdc.gov/coronavirus/2019-ncov/

need-extra-precautions/people-at-higher-risk.html (last visited

August 12, 2020).    Obesity is listed as a condition that makes a

person of any age at higher risk for serious illness from COVID-

19.    Id.   Furthermore, individuals with moderate-to-severe asthma

and hypertension “might be at an increased risk of severe illness

from COVID-19.”    Id.   The court will assume, for purposes of this

motion, that defendant – due to her preexisting medical

conditions - is at a higher risk of health problems resulting

from COVID-19.

       However, while defendant may have an increased risk of

severe illness from COVID-19, defendant is not currently at risk

of contracting COVID-19 at her place of incarceration because

there are no active COVID-19 cases at FPC Alderson.           “[A]




                                     8
 Case 2:18-cr-00222 Document 139 Filed 08/18/20 Page 9 of 15 PageID #: 1174



generalized assertion of the existence of the pandemic alone

cannot independently justify compassionate release.”           United

States v. Remy, CRIMINAL ACTION NO. 2:18-cr-00201, 2020 WL

3874165, at *2 (S.D.W. Va. Jul. 9, 2020) (denying motion for

compassionate release because defendant has “not demonstrated

that any cases of COVID-19 exist at FCP Alderson.”) (Goodwin,

J.); see also United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020) (“the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone

cannot independently justify compassionate release”); United

States v. Buckman, CRIMINAL ACTION NO. 14-540-01, 2020 WL

4201509, at *4 (E.D. Pa. July 22, 2020) (“When prisons can keep

the number of positive COVID-19 cases low or even at zero, which

is the case at Alderson FPC, the risk of exposure is too

speculative to render the circumstances extraordinary and

compelling.”); United States v. Feiling, Criminal No. 3:19cr112

(DJN), 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020) (declining

to find extraordinary and compelling circumstances where

defendant, though having significant health problems, was

incarcerated at a facility that had zero confirmed COVID-19

cases).




                                     9
 Case 2:18-cr-00222 Document 139 Filed 08/18/20 Page 10 of 15 PageID #: 1175



     Defendant cannot show a particularized risk of contracting

COVID-19, and the court therefore finds there are not

“extraordinary and compelling reasons” present, within the

meaning of 18 U.S.C. § 3582(c)(1)(A), to support a reduced

sentence or early release.

     2.     Section 3553(a) Sentencing Factors

          The court also concludes that the factors set forth in 18

U.S.C. § 3553(a) compel the denial of defendant’s motion.             These

factors include (i) “the nature and circumstances of the offense

and the history and characteristics of the defendant”; (ii) the

need for the sentence imposed to reflect the seriousness of the

offense, to promote respect for the law, and to provide just

punishment for the offense; to adequately deter criminal conduct;

to protect the public from further crimes of the defendant; and

to provide the defendant with needed educational or vocational

training, medical care, or other correctional treatment in the

most effective manner; (iii) “the need to avoid unwarranted

sentence disparities among defendants with similar records who

have been found guilty of similar conduct”; (iv) the sentencing

guidelines; and (v) “the need to provide restitution to any

victims of the offense.”      18 U.S.C. § 3553(a).




                                     10
 Case 2:18-cr-00222 Document 139 Filed 08/18/20 Page 11 of 15 PageID #: 1176



     Applying these factors to defendant, the court finds that

granting defendant’s motion for compassionate release would be

inconsistent with the sentencing factors set forth in § 3553(a).

Based on the seriousness of defendant’s crime, and the need to

promote respect for the law, to provide just punishment for the

offense, to adequately deter criminal conduct, and to avoid

unwanted sentencing disparities, the court sentenced defendant to

54 months of incarceration.       Given these particular

circumstances, the court finds it very significant that defendant

has served less than a quarter of her sentence.           Thus, the court

finds that a sentence reduction of approximately 75 percent would

be entirely inconsistent with the sentencing factors set forth in

§ 3553(a).

     The vast majority of district courts have likewise declined

to grant compassionate release motions where a defendant has

served a small fraction of his or her sentence of incarceration.

See United States v. Lonich, Case No. 14-cr-00139-SI-1, 2020 WL

2614874, at *3 (N.D. Cal. May 21, 2020) (denying motion despite

COVID-19 outbreaks in the facility and defendant being 65 years

old and having medical conditions that make him particularly

vulnerable, because “the Court finds it significant that

defendant[] ha[s] served far less than half of [his]




                                     11
    Case 2:18-cr-00222 Document 139 Filed 08/18/20 Page 12 of 15 PageID #: 1177



sentence[]”); United States v. Pawlowski, CRIMINAL ACTION No. 17-

390-1, 2020 WL 2526523, *7 (E.D. Pa. May 18, 2020) (denying

motion for compassionate release where defendant had “served only

a small fraction of his sentence to date”); United States v.

Brady, S2 18 Cr.316 (PAC), 2020 WL 2512100, at *4 (S.D.N.Y. May

15, 2020) (finding that despite defendant having serious medical

conditions “[t]he deterrence objectives of 18 U.S.C. § 3553(a)

would be undercut by a reduction here, where [defendant] has

served . . . less than one quarter” of his sentence); United

States v. Bogdanoff, CRIMINAL ACTION No. 12-CR-0190-1, 2020 WL

2307315, at *6 (E.D. Pa. May 8, 2020) (noting that defendant who

had served only seven years of 18-year sentence had a “much

different” case for compassionate release than “others where

defendants are at the end of their sentence”); United States v.

Hylander, Case No. 18-cr-60017-BLOOM, 2020 WL 1915950, at *2

(S.D. Fla. Apr. 20, 2020) (denying compassionate release where

66-year-old defendant had served one-third of sentence and

suffered from a number of significant health conditions).2
2
 See also United States v. Arthur Williams, CRIMINAL ACTION NO.
15-10145-RGS, 2020 WL 3086049, at *1 (D. Mass. June 10, 2020)
(denying in part because defendant had served less than half of
his sentence); United States v. Brinkley, Criminal Case No. 12-
80207-CR-Scola, 2020 WL 3051574, at *1 (S.D. Fla. June 7, 2020)
(“Although [chronic bronchitis] may put him at a higher risk of
contracting the a severe case of Covid-19, Brinkley’s asthma is
not at such an acute level as to warrant his release after
serving less than 50% of his sentence”); United States v.


                                        12
 Case 2:18-cr-00222 Document 139 Filed 08/18/20 Page 13 of 15 PageID #: 1178



     The court is very concerned about the spread of COVID-19 in

the federal prison system.       However, even if defendant’s medical

conditions place her at higher risk of complications if infected

with the virus, there are no cases at FPC Alderson.            The § 3553

factors also weigh against granting defendant’s motion.            An

approximate 75 percent reduction in sentence would not reflect

the seriousness of the offense, provide just punishment, be a

sufficient deterrent to others in the community, and would result


Colonna, Case No. 18-cr-60012-BLOOM, 2020 WL 2839172, at *4 (S.D.
Fla. June 1, 2020) (holding that a modification of defendant’s
sentence is unwarranted in part because defendant had served less
than 25% of the sentence); United States v. Linder, Criminal Nos.
15-211, 19-053, 2020 WL 2793089, at *4 (W.D. Pa. May 29, 2020)
(same); United States v. Singui, 2020 WL 2523114, at *5 (C.D.
Cal. May 18, 2020) (same); United States v. Alvarez, Case No.
19-cr-20343-BLOOM, 2020 WL 2572519, at *5 (S.D. Fla. May 21,
2020) (assuming defendant had satisfied exhaustion requirement,
court would still deny compassionate release on § 3553(a) grounds
because defendant had served less than 25% of his sentence);
United States v. Zamor, Criminal Case No. 17-20353-CR-Scola, 2020
WL 2764282, at *2 (S.D. Fla. May 12, 2020) (“Crucially, [the
defendant] has completed less than 40% of this sentence, and the
applicable 18 U.S.C. § 3553(a) factors . . . do not warrant [his]
release after serving less than half of his sentence”); United
States v. Gamble, No. 3:18-cr-0022-4(VLB), 2020 WL 1955338, at *4
(D. Conn. Apr. 23, 2020) (denying compassionate release where 47-
year-old defendant had served five months of 92-month sentence
and suffered from diabetes); United States v. Moskop, Case No.
11-CR-30077-SMY, 2020 WL 1862636, at *1 (S.D. Ill. Apr. 14, 2020)
(denying compassionate release where 72-year-old defendant had
served less than half of 240-month sentence and suffered from
various significant risk-increasing medical conditions); United
States v. Haney, 19-cr-541(JSR), 2020 WL 1821988, at *7 (S.D.N.Y.
Apr. 13, 2020) (denying compassionate release for a 61-year-old
prisoner whose release would reduce a 42-month sentence to nine
months).


                                     13
 Case 2:18-cr-00222 Document 139 Filed 08/18/20 Page 14 of 15 PageID #: 1179



in unwarranted sentencing disparities.         See 18 U.S.C. § 3553(a);

see also United States v. Oropeza Lopez, No. 1:15-cr-00051-NONE-

SKO, 2020 WL 1923194, at *2 (E.D. Cal. Apr. 21, 2020) (“Defendant

has served less than half of his sentence [which] . . . would not

appear to “reflect the seriousness of the offense” or “provide

just punishment for the offense.”); United States v. Edington,

Criminal Case No. 19-cr-00174-REB-1, 2020 WL 2744140, at *5 (D.

Colo. May 27, 2020) (concluding that, even if the court were to

find the defendant was not a danger to the community, a “sentence

of less than half the court originally imposed is [not]

sufficient to further the goals of sentencing”).           A sentence of

54 months imprisonment was necessary to achieve those goals and a

reduction of the magnitude that defendant seeks runs counter to

those objectives.     Even converting defendant’s sentence to one of

home confinement, when she has served so little time, would

disserve these important § 3553(a) factors.

                                    III.

     Having considered the entire record in this matter,

including the parties’ filings related to the instant motion, the

court concludes that a sentence reduction would not serve the

sentencing objectives of 18 U.S.C. § 3553(a).          Therefore, the

court DENIES Eberbaugh’s motion for compassionate release.




                                     14
 Case 2:18-cr-00222 Document 139 Filed 08/18/20 Page 15 of 15 PageID #: 1180



     The Clerk is directed to send a copy of this Order to

counsel of record, any unrepresented parties, and the Probation

Office of this court.

          It is SO ORDERED this 18th day of August, 2020.

                             ENTER:


                             David A. Faber
                             Senior United States District Judge
                                                  David A. Faber
                                                  Senior United States District Judge




                                      15
